Name: Commission Regulation (EEC) No 2100/89 of 12 July 1989 on the supply of refined rape seed oil to the World Food Programme (WFP) as food aid
 Type: Regulation
 Subject Matter: United Nations;  cooperation policy;  processed agricultural produce
 Date Published: nan

 14. 7. 89 Official Journal of the European Communities No L 201 /9 COMMISSION REGULATION (EEC) No 2100/89 of 12 July 1989 on the supply of refined rape seed oil to the World Food Programme (WFP) as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 0, and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (') lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 16 December 1988 on the supply of food aid to WFP, the Commission allocated to the latter organization 2 250 tonnes of refined rape seed oil to be supplied free at port of shipment ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rape seed oil to WFP in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6 . 1989, p . 1 . (') OJ No L 136, 26 . 5 . 1987, p . 1 . (') OJ No L 204, 25 . 7. 1987, p. 1 . No L 201 / 10 Official Journal of the European Communities 14. 7 . 89 ANNEX 1 . Operation No ('): 234/89 2. Programme : 1989 3. Recipient : "World Food Programme, Via Cristoforo Colombo 426, I-00145 Roma ; telex 626675 I WFP 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5 . Place or country of destination : Pakistan 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.A. 1 ) 8 . Total quantity : 2 250 tonnes net 9 . Number of lots : one 10 . Packaging and marking (4): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II1.B) :  new metal 200-kilogram ; drums with bungs  the drums must carry the following wording : 'ACTION No 234/89-PAKISTAN 0392200 / VEGETABLE OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI' 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 12 . 9 to 10. 10 . 1989 18 . Deadline for the supply :  1 9. Procedure for determining the costs of supply (6) : tendering 20. Date of expiry of the period allowed for submission of tenders : 1 . 8 . 1989 not later than 12 noon . Tenders shall be valid until 12 midnight on 2. 8 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 15. 8 . 1989 not later than 12 noon . Tenders shall be con ­ sidered valid until 1 2 midnight on 1 6. 8 . 1 989 (b) period for making the goods available at the port of shipment : 26 . 9 to 24. 10 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  No L 201 / 1114. 7. 89 Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 103 of 16 April 1987, page 6 . (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin . (*) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (6) Supply free-at-port-of-shipment, as provided for in Article 13 of Regulation (EEC) No 2200/87, implies that the following costs at the port of shipment shall be borne by the successful tenderer :  should containers be used on an FCL/FCL or FCL/LCL basis, all costs pertaining to the use of such containers, with the exception of rental costs, up to the terminal stage, including THC (terminal handling charges). Where, on the basis of the second subparagraph of point 2 of the aforementioned Article 13, the successful tenderer is responsible for loading the containers on board of the vessel designated by the recipient, the refund of the costs within the meaning of the said provisions does not include the THC,  should containers be used on an LCL /FCL or LCL/LCL basis, no costs ; the successful tenderer shall deliver the goods to the terminal at a stage where the stuffing of the containers can be immediately done at the recipient's expense.